Case: 15-11415   Date Filed: 01/06/2016   Page: 1 of 5


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT

                       ________________________

                             No. 15-11415
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:11-cv-00715-CEM-KRS



HEALTH FIRST, INC.,

                                              Plaintiff - Appellee,

versus



RICHARD HYNES, M.D.,

                                              Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (January 6, 2016)

Before TJOFLAT, WILSON and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 15-11415       Date Filed: 01/06/2016     Page: 2 of 5


       Health First, Inc., brought suit against Richard A. Hynes, M.D., alleging

Hynes: (1) violated the Computer Fraud and Abuse Act (CFAA), 18 U.S.C. §

1030; (2) violated the Stored Communications Act (SCA), 18 U.S.C. § 2701; and

(3) committed breach of contract under Florida common law. The district court

granted Health First partial summary judgment on all liability issues 1 and,

following a bench trial, awarded damages to Health First. The bulk of the damages

were for “investigative and compliance” expenses, including legal fees for in-

house and outside counsel, that Health First incurred as a result of Hynes’s

unlawful activity. After the district court entered judgment against Hynes, Health

First filed a Motion to Alter or Amend, requesting an amended judgment providing

for attorney’s fees and prejudgment interest. The district court held an evidentiary

hearing then granted the motion and entered an amended final judgment. Hynes

now appeals. He challenges the district court’s respective orders granting partial

summary judgment and the Motion to Alter or Amend. He also claims the district

court made two erroneous evidentiary rulings. Finding no reversible error, we

affirm.

       We begin with Hynes’s evidentiary challenges. Hynes argues the district

court committed reversible error at the bench trial and post-judgment evidentiary

hearing by admitting into evidence: (1) information related to his wealth and (2)

       1
        The district court’s grant of summary judgment on CFAA liability was contingent upon
Hynes proving damages in excess of $5,000.
                                             2
               Case: 15-11415     Date Filed: 01/06/2016     Page: 3 of 5


billing statements for Health First’s investigative and compliance legal fees. We

review the district court’s decisions on the admission of evidence for abuse of

discretion. Goulah v. Ford Motor Co., 118 F.3d 1478, 1483 (11th Cir. 1997). “We

will not overturn an evidentiary ruling unless the moving party proves a substantial

prejudicial effect.” Id.

      According to Hynes, the district court abused its discretion by admitting

information related to his wealth because such evidence was irrelevant and highly

prejudicial. However, Hynes has not shown that this evidence had a “substantial

prejudicial effect.” See id. Indeed, Hynes has failed to prove the information had

any direct or indirect effect on the district court’s decision. First, Health First

offered the information in support of its argument that attorney’s fees should be

awarded for the sake of deterrence, but the district court did not award attorney’s

fees based on deterrence. Hence, the information did not directly bear on the

district court’s decision. Second, Hynes does not point to any evidence suggesting

that the district court inappropriately relied on the information. Rather, he merely

makes a general assertion that the information was prejudicial. Given we assume

that, in a bench trial, the trial judge can exclude “improper inferences from his

mind in reaching a decision,” Hynes’s assertion is insufficient to prove that the

information indirectly prejudiced the district court’s decision. See Gulf States




                                            3
                Case: 15-11415        Date Filed: 01/06/2016       Page: 4 of 5


Utils. Co. v. Ecodyne Corp., 635 F.2d 517, 519 (5th Cir. Unit A Jan. 1981). 2 Thus,

we find no abuse of discretion.

       Additionally, Hynes contends that the district court should not have admitted

the billing statements for Health First’s investigative and compliance legal fees

because the statements were untrustworthy. Health First submitted the statements

as evidence of the amount of such fees it paid to outside counsel. The statements

were admitted through Health First’s general counsel, who testified based on his

personal knowledge that Health First indeed paid the amounts referenced in the

statements. This testimony belies Hynes’s assertion that the statements did not

accurately reflect Health First’s legal fees. Based on these facts, we cannot find

the district court abused its discretion in admitting the statements. 3

       We next consider Hynes’s challenges to the district court’s respective orders

granting partial summary judgment and the Motion to Alter or Amend. Hynes puts

forth several arguments attacking the orders. After careful consideration of each of

these arguments, we find that both orders are well-reasoned and we conclude that
       2
           In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc), we held
that all decisions of the “old Fifth” Circuit handed down prior to the close of business on
September 30, 1981 are binding precedent in the Eleventh Circuit.
         3
           Relatedly, Hynes also appears to argue that the district court erred in determining the
amount of outside counsel legal fees incurred by Health First as damages. We review for clear
error the district court’s findings on damages. Superior Const. Co. v. Brock, 445 F.3d 1334,
1339 (11th Cir. 2006). “We will not find the district court committed clear error unless, after
assessing the evidence, we are left with a definite and firm conviction that a mistake has been
committed.” Id. (internal quotation marks omitted). Upon review of the record, we are not left
with a “definite and firm conviction” that the district erred in determining outside counsel legal
fees. See id. (internal quotation marks omitted). As such, we hold that the district court did not
commit clear error.
                                                4
                 Case: 15-11415        Date Filed: 01/06/2016        Page: 5 of 5


neither order warrants reversal. Therefore, we affirm the decisions substantially

for the reasons given by the district court.4

       AFFIRMED.




       4
          Hynes raises one argument on appeal related to the district court’s grant of partial
summary judgment that the court did not address in its order: he asserts he has immunity under
Fla. Stat. § 395.0193(5) from Health First’s claims. However, Hynes never raised this argument
before the district court, and “failure to raise an issue, objection or theory of relief in the first
instance to the trial court generally is fatal.” Iraola & CIA, S.A. v. Kimberly-Clark Corp., 325
F.3d 1274, 1284 (11th Cir. 2003) (internal quotation marks omitted). While we may address an
argument not raised below “[w]here the proper resolution of the case is beyond any doubt” or
“injustice might otherwise result,” neither of these circumstances are present here. See id.
(internal quotation marks omitted). Accordingly, we will not consider Hynes’s new argument.


                                                  5